Citation Nr: 0110876	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for left, below the knee 
amputation, as secondary to the service-connected disability 
of old fracture, left lower tibia and ankle mal-alignment and 
eversion of the foot.

Entitlement to an increased evaluation for old fracture, left 
lower tibia and ankle, with mal-alignment and eversion of 
foot, loss of function and motion, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  His report of separation reveals that he was awarded 
the Purple Heart Medal and the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Montgomery. Alabama 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

Concerning the claim for secondary service connection, the 
veteran argues that his left below the knee amputation is the 
result of his service-connected left lower leg disability.  
In support of this, he has submitted the opinion of his 
private treating physician, Erich W. Wouters, M.D., dated in 
September 1999.  In pertinent part, Dr. Wouters opines, 
"Obviously, his [inservice] crushing injury may have 
possibly lead to his ultimate problems that required a left 
below the knee amputation."  The physician also reports that 
the veteran is diagnosed with diabetes.  Notwithstanding, 
none of the medical evidence-including treatment records, 
operations reports, or clinical findings-the physician may 
relied upon in arriving at this conclusion have been obtained 
and association with the claims file.

The Board further notes that the veteran's service medical 
records may be incomplete.  Inservice hospital records dated 
in February 1946 reveal that the veteran sustained injury to 
his right and left knee in a mortar blast.  Service personnel 
records reflect he was awarded the Purple Heart medal for 
injuries sustained in or before February 1945.  In addition, 
his report of physical examination at discharge shows 
findings of left leg deformity.  However, inservice hospital 
records of treatment for any left knee injury attributable to 
a mortar blast are not of record.

Concerning the claim for increased evaluation, the veteran 
further avers that his service-connected left lower leg 
disability has worsened in severity.  Yet, the record does 
not show that the RO has made an attempt to obtain VA or 
private treatment records.  The most recent orthopedic 
examination report of record is dated in 1951.  Furthermore, 
the record presents inconsistencies in observations of the 
veteran's left lower leg disability.  While the 1951 VA 
examination report notes no findings of atrophy, hospital 
records also dated in 1951 report the circumference of the 
left thigh and left calf were found to be one inch smaller, 
when compared to the right.  The Board is aware that there 
has been a below the knee amputation, and that in part the 
area injured in service is not available.  It is possible, 
however, those records immediately preceding the amputation 
may be germane to the claim.  As such prior to assigning a 
rating those records should be obtained for consideration.

After review of the record, the Board concludes that further 
development is required before the completion of appellate 
action.

First, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), among other things, redefined the obligations of 
the Department of Veterans Affairs (VA) with respect to the 
duty to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Second, as mentioned above, the veteran's service medical 
records may be incomplete.  In addition, findings reported in 
service and at discharge in 1946, and in VA 1951 hospital 
records indicate the possibility of greater injury than is 
presently contemplated in the service-connected left lower 
extremity.

Third, also as mentioned above, the veteran's private 
treating physician has offered an opinion relating the left 
below the knee amputation to the service-connected inservice 
left lower extremity injury residuals.  In addition, the most 
recent orthopedic VA examination report of record is dated in 
1951, and the most recent treatment records accorded the 
veteran for his service-connected left lower leg disability 
of record are also dated in 1951.

Fourth, the Board finds that a medical opinion is needed as 
to whether the veteran's currently manifested left below the 
knee amputation is the result of his service-connected left 
lower leg disability. Thus, the RO should afford the veteran 
a VA examination in order to clarify the nature and extent of 
his left lower leg disability and to procure a medical 
opinion on the etiology of the left below the knee 
amputation.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran 
furnish the names and addresses of all 
private and VA health care providers who 
have treated him for his left lower leg 
disability, including the left below the 
knee amputation.  The RO should, in 
addition, procure duly executed 
authorization for the release of private 
medical records.  The veteran is 
requested to identify all names and/or 
identification numbers he may have used 
in obtaining treatment.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
left lower leg disability, including his 
left below the knee amputation.  The RO 
should ensure that it has all obtainable 
treatment records of which it has 
knowledge.  In particular, it should 
obtain any and all records of treatment 
accorded the veteran for his left lower 
leg disability and left below the knee 
amputation by Dr. Wouters, and Dr. Steve 
Johnson of Jasper, Alabama and R.B. Kent, 
III, of Birmingham, Alabama; and by 
Walker Baptist Medical Center of Jasper, 
Alabama and Carraway Methodist Medical 
Center of Birmingham, Alabama.

3.  The RO should obtain any and all 
service medical records, clinical medical 
records, and hospital records in 
existence under the veteran's name(s) 
and/or service number(s) for treatment 
received during active service.  The RO 
is advised to search under all names 
and/or identification numbers the veteran 
may have used.  The RO is requested to 
make specific attempts to obtain any 
service medical, clinical medical, and 
hospital records in existence under the 
veteran's name and/or service number from 
the 106th Evac Hospital in France; 15th 
Air Evac in Belgium; Presque Isle Main 
Air Evac Hospital; 6th Convalescence 
Hospital in France; 56th General Hospital 
in Belgium; 203rd General Hospital in 
Paris, France; Kennedy General in 
Memphis, Tennessee; and any and all 
medical and field medical facilities 
associated with 503 Hq 378th Infantry.

4.  Should the RO be unable to find any 
additional service medical records, 
clinical medical records, and hospital 
records, the RO should use alternative 
sources to obtain them, using the 
information of record and any additional 
information the veteran may provide.  If 
necessary, the RO should request that the 
veteran or his representative provide 
further information.  If these records 
are unavailable, the RO should also 
consider special follow-up by its 
military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
on the unavailability of these service 
medical, clinical medical, and service 
personnel records. 

5.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination for an opinion regarding his 
left below the knee amputation and to 
describe the nature and extent of any 
remaining service connected pathology.  
After reviewing the records and examining 
the veteran, the examiner is requested to 
express an opinion as to the following 
question:

Is it as likely as not that the veteran's 
currently manifested left below the knee 
amputation is the result of his service-
connected left lower leg disability?  If 
the examiner cannot so determine, s/he 
should so state.

The examiner's attention is directed to 
the Dr. Wouters September 1999 opinion 
that the veteran's left below the knee 
amputation is the result of the inservice 
left lower extremity injury.

The examiner is asked to identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the veteran's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon.

9.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

10.  Thereafter, the matter should be 
readjudicated by the RO.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examination and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examination without 
good cause may include denial of his claim.  38 C.F.R. 
§ 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



